Citation Nr: 0124185	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits as the helpless child of 
the veteran on the basis of permanent incapacity for self-
support, before or at the time of his eighteenth birthday.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


REMAND

The appellant contends that the RO incorrectly denied the 
claim of entitlement to VA benefits for his son as a helpless 
child of the veteran.  A review of the record shows that in 
September 1998, the veteran was scheduled for a hearing at 
the RO.  The record reflects that he failed to report.  In a 
May 2001 statement, the veteran indicated that he wished to 
have a Board hearing in Washington, D.C., and one was 
scheduled for him in September 2001.  In a letter to the 
Board dated in September 2001, the veteran reported that he 
would not be able to appear at the Board in person in 
Washington, and he requested that the Board reschedule a 
hearing date for his claim which would not involve a personal 
hearing in Washington, D.C.  He indicated that he would be 
returning to Ohio in September 2001.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:




1.  The RO should undertake all necessary 
action to properly schedule the veteran 
for a hearing before a Member of the 
Board.  The veteran should be asked to 
indicate if he prefers a hearing via 
video conference techniques at the RO or 
in person before a Member of the Board at 
the RO.  Then the veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  After the hearing is conducted, or if 
the veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for appellate 
review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


